                                                    68 Filed 07/16/20 Page 1 of 1
                Case 7:18-cv-02056-KMK-JCM Document 69




      K                                              Karin Arrospide
                                                         Attorney at Law
                                             –––––––––––––––––––––––––––––
                                                 50 Main Street, Suite 1000
                                                White Plains, New York 10606
                                                     Tel. (914) 682-2024

                                                      July 16, 2020

Via ECF
Honorable Kenneth M. Karas
United States District Court Judge
United States District for the Southern District of New York
Charles L. Brieant Building
300 Quarropas Street
White Plains, NY 10601

       Re: Picani, et al. v. CRL Transportation, Inc., Docket No. 07:18-cv-02056 (KMK)(CS)

Dear Judge Karas,

      I represent Defendant in the above-referenced matter and write in accordance with Your
Honor’s Memo Endorsement dated July 16, 2020.

      Defendant defers to the Court on the question of a stay of the deadlines set forth in Your
Honor’s July 2, 2020 Order.

                                           In light of Defendant’s agnosticism, Plaintiffs’ application for a
Respectfully submitted,                    stay is granted. Plaintiffs are to send a status report in 30
                                           days.

                                           So Ordered.
Karin Arrospide, Esq.

cc: Daniel E. Kornfeld, Esq. (via ECF)
                                           7/16/20
